               Case 1:19-cr-00635-RA Document 37
                                              36 Filed 05/21/20
                                                       05/20/20 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                          May 20, 2020

     BY ECF

     The Honorable Ronnie Abrams
     United States District Court Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

            Re:     United States v. Gilberto Jaimes Castro, S2 19 Cr. 635 (RA)

     Dear Judge Abrams:

            I write with the consent of defense counsel to request respectfully that the Court adjourn
     the pretrial conference currently scheduled for May 28, 2020, until a date and time in
     approximately 30 days that is convenient for the Court.

             In addition, the Government respectfully requests with consent of defense counsel that time
     be prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date
     set by the Court, to, among other things, allow the defendant to review discovery and allow the
     parties to discuss a possible pretrial disposition of this matter.


Application granted. The conference is                    Respectfully submitted,
adjourned to June 26, 2020 at 12:00 p.m. Time
is excluded until June 26, 2020, under the                GEOFFREY S. BERMAN
Speedy Trial Act, pursuant to 18 U.S.C. Section           United States Attorney for the
3161(h)(7)(a).                                            Southern District of New York

SO ORDERED.
                                                      By: ______/s____________________

                                                          Kyle A. Wirshba / Nicholas W. Chiuchiolo
______________________________
                                                          Assistant United States Attorneys
Ronnie Abrams, U.S.D.J.
                                                          (212) 637-2493 / 1247
May 20, 2020

     cc: Aaron Mysliwiec, Esq. (by ECF)
